Order entered October      11        2012




                                              In The
                                     Qourt of ppcaW
                           ififti, itritt of !texa at aUa
                                       No. 05-12-00361-CR
                                       No. 05-12-00399-CR

                     JEFFREY FITZGERALD WHITACKER, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the 292nd District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-40870-V, F1O-40871-V

                                             ORDER

       On August 29, 2012, this Court ordered appellant to file his brief by September 26, 2012.

To date, appellant has neither filed a brief nor communicated with the Court regarding the

appeal. Accordingly, we ORDER appellant to file a brief by NOVEMBER 1, 2012. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, the Court will

removed Riann Moore and the Dallas County Public Defender’s Office as counsel and order the

trial court to appoint new counsel to represent appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court; Katherine Drew. Appellate-
Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public Defender’s

Office; and Michael Casillas, Dallas County District Attorney’s Office.




                                                                   L
                                                    DAVID L. BRIDGES
                                                    JUSTICE